John Hughes, Jr; Esq. Village Attorney, North Tarrytown
You have asked whether an acting village justice may reside anywhere within the county in which the village is located or whether this officer must reside within the village.
The Village Law requires that any village having only one village justice must also have an acting justice to serve when requested by the village justice or during the absence of the village justice (Village Law, §3-301[2][a]). The acting village justice is appointed by the mayor subject to the approval by the board of trustees (id., § 3-301[3]).
To be eligible to hold a village office, the candidate must be a citizen of the United States, at least 18 years of age and a resident of the village (id., § 3-300[2]). The board of trustees, however, may provide in lieu of this and any other residency requirement, that an appointed village officer may reside within a county in which the village is wholly or partially located (ibid.). Thus, the board of trustees may expand the permitted residency for any appointed village officer. In our view, this may be accomplished either by resolution or by local law.
We conclude that the board of trustees of a village may provide that an appointed village officer may reside anywhere in the county in which the village is wholly or partially located.